Order entered March 22, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-11-01708-CV

                                 HAL RACHAL, JR., Appellant

                                                  V.

                              LETKIEWICZ & FOSTER, Appellee

                            On Appeal from the Probate Court No. 2
                                    Dallas County, Texas
                             Trial Court Cause No. PR-09-2413-2

                                             ORDER
       We GRANT appellee’s March 15, 2013 motion for an extension of time to file a brief.

Appellee shall file its brief on or before April 1, 2013.


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE